DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment & Arguments
Examiner acknowledges submission of the amendment and arguments filed on August 11, 2021; therefore, the amendment has been entered. Claims 32 and 35 have been amended. Claims 34 and 35 have been cancelled.  Claims 32 and 35 are in conditions for allowance. 




The indicated allowability of claims 20-22 and 36 is withdrawn, upon further consideration, a new ground(s) of rejection is made in view of Humphreys (GB 782,902 A) and Humphreys (GB 628,155 A). A new Office Action follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 – 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys (GB 782,902 A) hereinafter Humphreys ‘902 in view of Humphreys (GB 628,155 A) hereinafter Humphreys ‘155.

With regard to claim 20, Humphreys ‘902 teaches a disconnector unit (P – Fig. 2, see figure below) configured to be connected between a surge arrester (8 – Fig. 2, see figure below) and a ground potential (E – Fig. 2, see figure below), the surge arrester (8 – Fig. 2, see figure below) configured to conduct a current from an electrical line (5 – Fig. 2, see figure below) (page 2, col. 1, lines 57-58) to the ground potential (E – Fig. 2, see figure below) across the disconnector unit (P – Fig. 2, see figure below), and
the disconnector unit (P – Fig. 2, see figure below) configured to operate to disconnect the surge arrester (8 – Fig. 2, see figure below) from the ground potential (E – Fig. 2, see figure below) in response to the current flowing across the disconnector unit (P – Fig. 2, see figure below).
Humphreys ‘902 does not expressly teach the disconnector unit configured to operate to disconnect the surge arrester from the ground potential before the current causes a thermal overload of the surge arrester.
Humphreys ‘155 teaches a disconnector unit (D – Fig. 1, see figure below) configured to be connected between a surge arrester (1 – Fig. 1, see figure below) and a ground potential (L – Fig. 1, see figure below), the surge arrester (1 – Fig. 1, see figure below) configured to conduct a current from an 
the disconnector unit (D – Fig. 1, see figure below) configured to operate to disconnect the surge arrester (1 – Fig. 1, see figure below) from the ground potential (L – Fig. 1, see figure below) in response to the current flowing across the disconnector unit (D – Fig. 1, see figure below), before the current causes a thermal overload of the surge arrester (page 2, lines 47-57, 75-97).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the disconnector unit of Humphreys ‘902, to disconnect the surge arrester from the ground potential before the current causes a thermal overload of the surge arrester, as taught by Humphreys ‘155, in order to protect and ensure that the arrester will not be destroyed in the event of its heating up from surge current/overcurrent events (Humphreys ‘155, page2, lines 98-107). 
With regard to claim 21, Humphreys ‘902 and Humphreys ‘155 teach all the limitations of claim 20, and Humphreys ‘902 further teaches the disconnector unit (P – Fig. 2, see figure below) is further configured to operate in response to the current exceeding a predetermined current threshold for a predetermined time span (page 1, lines 17-27), wherein the predetermined time span is selected to be less than a time span required for the current above the predetermined current threshold to cause the thermal overload of the surge arrester (Humphreys ‘155, page2, lines 98-107).
With regard to claim 22, Humphreys ‘902 and Humphreys ‘155 teach all the limitations of claim 20, and Humphreys ‘902 further teaches a first terminal (13 – Fig. 2, see figure below) configured to be connected to one of the surge arrester (8 – Fig. 2, see figure below);
a second terminal (16 – Fig. 2, see figure below) configured to be connected to the ground potential (E – Fig. 2, see figure below); and
a disconnector cartridge (19, 20 – Fig. 2, see figure below) comprising a material (19 – Fig. 2, see figure below) selected to react to the current flowing across the disconnector unit (P – Fig. 2, see figure below) to forcibly separate the first terminal (13 – Fig. 2, see figure below) from the second terminal (13 
With regard to claim 36, Humphreys ‘902 teaches an overvoltage protection assembly (Fig. 2, see figure below) comprising: a surge arrester (8 – Fig. 2, see figure below) coupled to an electric line (5 – Fig. 2, see figure below) (page 2, col. 1, lines 57-58); and
a disconnector unit (P – Fig. 2, see figure below) coupled between the surge arrester (8 – Fig. 2, see figure below) and a ground potential (E – Fig. 2, see figure below),
the surge arrester (8 – Fig. 2, see figure below) configured to enter a conductive state in response to an overvoltage such that a current flows through the disconnector unit (P – Fig. 2, see figure below) to the ground potential (E – Fig. 2, see figure below), and
Humphreys ‘902 does not expressly teach the disconnector unit configured to operate to disconnect the surge arrester from the ground potential before the current causes a thermal overload of the surge arrester.
Humphreys ‘155 teaches an overvoltage protection assembly (Fig. 1, see figure below) comprising: a surge arrester (1 – Fig. 1, see figure below) coupled to an electric line (implicit); and
a disconnector unit (D – Fig. 1, see figure below) coupled between the surge arrester (1 – Fig. 1, see figure below) and a ground potential (L – Fig. 1, see figure below),
the surge arrester (1 – Fig. 1, see figure below) configured to enter a conductive state in response to an overvoltage such that a current flows through the disconnector unit (1 – Fig. 1, see figure below) to the ground potential (L – Fig. 1, see figure below) (page 2, lines 75-84), and
the disconnector unit (D – Fig. 1, see figure below) configured to operate to disconnect the surge arrester (1 – Fig. 1, see figure below) from the ground potential (L – Fig. 1, see figure below) before the current causes a thermal overload of the surge arrester (page 2, lines 47-57, 75-97).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the disconnector unit of Humphreys ‘902, to disconnect the surge arrester from the ground potential before the current causes a thermal overload of the surge arrester, as taught by Humphreys ‘155, in order 

    PNG
    media_image1.png
    766
    480
    media_image1.png
    Greyscale

Humphreys (GB 782,902 A) – Fig. 2

    PNG
    media_image2.png
    778
    624
    media_image2.png
    Greyscale

Humphreys (GB 628,155 A) – Fig. 1
Allowable Subject Matter
Claim(s) 23 – 31 and 37 – 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim(s) 32 and 35 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
McFarlin (US 2,504,438) teaches a circuit interrupter or electrical disconnector primarily designed for use in conjunction with a lightning arrester and with a line circuit breaker and the electrical disconnector will automatically disconnect a failed arrester from ground or line, will prevent the outage of a circuit due to failure, and will visually indicate the failed arrester.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.


/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836